142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Maria FUENTES-GARCIA, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 96-71027.INS No. Agk-tnm-bel.
United States Court of Appeals,Ninth Circuit.
.Submitted Apr. 8, 1998**.Decided Apr. 16, 1998.

Petition to Review a Decision of the Board of Immigration Appeals.
Before FARRIS, O'SCANNLAIN, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Maria Fuentes-Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals' decision denying her application for suspension of deportation pursuant to 8 U.S.C. § 1254(a)(1).  She argues that the BIA abused its discretion in finding that she will not suffer extreme hardship if she is deported to Mexico.  We deny the petition.


3
The BIA did not abuse its discretion.  See Astrero v. INS, 104 F.3d 264, 267 (9th Cir.1996);  Ramirez-Durazo v. INS, 794 F.2d 491, 498 (9th Cir.1986).  It decided that Fuentes had not shown extreme hardship, and in so doing considered all of the required factors.  See Ramirez-Durazo, 794 F.2d at 498-99;  Matter of Anderson, 16 I. & N. Dec. 596, 597 (BIA 1978).  Among other things, it considered her age when she came to this country, her age at this time, her length of residence here, her economic situation, her integration into the community, her family situation, and economic conditions in Mexico.  No doubt she will suffer some hardship, but the BIA could and did properly determine that the hardship was not extreme.  See Perez v. INS, 96 F.3d 390, 392-93 (9th Cir.1996);  Hassan v. INS, 927 F.2d 465, 468 (9th Cir.1991);  Carnalla-Munoz v. INS, 627 F.2d 1004, 1006-07 (9th Cir.1980).


4
PETITION DENIED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3